AFFIRM; and Opinion Filed May 28, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00962-CR
                                      No. 05-14-00963-CR

                                     ALLEN HO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F13-58092-J, F13-58094-J

                               MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Fillmore

       A jury convicted Allen Ho of two aggravated robbery with a deadly weapon offenses.

The trial court rendered judgment sentencing Ho to fifteen years’ imprisonment in each case.

See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). On appeal, Ho’s attorney filed a brief in

which she concludes the appeals are wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to Ho. We advised Ho of his right to file a pro se response, but he did not file a
pro se response.     See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014)

(identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005). We agree the appeals are frivolous and without merit. We find

nothing in the record that might arguably support the appeals.

       We affirm the trial court’s judgments.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE
Do Not Publish
TEX. R. APP. P. 47

140962F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


ALLEN HO, Appellant                               Appeal from the Criminal District Court
                                                  No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00962-CR       V.                       F13-58092-J).
                                                  Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                      Justices Myers and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 28, 2015.




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


ALLEN HO, Appellant                               Appeal from the Criminal District Court
                                                  No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00963-CR       V.                       F13-58094-J).
                                                  Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                      Justices Myers and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 28, 2015.




                                            -4-